831 F.2d 1056
56 USLW 2324
FALCON RESEARCH & DEVELOPMENT COMPANY, Appellant,v.The UNITED STATES, Appellee.
No. 87-1263.
United States Court of Appeals,Federal Circuit.
Oct. 29, 1987.

Appealed from Armed Services Board of Contract Appeals.
James A. Gallagher, McKenna, Conner & Cuneo, Los Angeles, Calif., argued, for appellant.
E. Richard Southern, Commercial Litigation Branch, Dept. of Justice, Washington, D.C., argued, for appellee.  On the brief, for appellee were Richard K. Willard, Asst. Atty. Gen., David M. Cohen, Director and Lynn J. Bush.  Also on the brief was Stephen R. O'Neil, Office of General Counsel, Dept. of the Navy, of counsel.
Before MARKEY, Chief Judge, and NIES, and BISSELL, Circuit Judges.
DECISION
BISSELL, Circuit Judge.


1
The decision of the Armed Services Board of Contract Appeals (Board), Falcon Research & Development Co., ASBCA No. 26853, 87-1 BCA p 19,458, denying the appellant's claim in its entirety, and reversing the contracting officer's decision to the extent it allowed a part of the appellant's claim, is affirmed on the basis of the Board's opinion.


2
AFFIRMED.